By the Court.
It was within the discretion of the presiding justice of the Superior Court to give, or to refuse to give, the second instruction requested by the defendant. The defendant had not the right, as matter of law, to select the particular evidence referred to in his request, and require the court to instruct the jury that it was to be considered and weighed by them. By admitting the evidence, the court in effect ruled that it was to be considered by the jury. How far he shall state or refer to the evidence in his charge is, as a general rule, a matter within his discretion. The refusal to grant the defendant’s second request, and the comments which the court made upon the respective duties of the witness and of the district attorney, were not subjects of exception. The other exceptions are waived by the defendant. Exceptions overruled.